         Case 1:19-cv-09342-RA-OTW Document 64 Filed 01/28/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
JOEL PENA,
                                                                 :
                                      Plaintiff,                 :   19-CV-9342 (RA) (OTW)
                                                                 :
                     -against-                                   :   ORDER
                                                                 :
ADIDAS AMERICA, INC., et al.,                                    :
                                                                 :
                                      Defendants.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:


         The parties appeared for a status conference on January 26, 2021. As ordered at the

conference:

              •    Plaintiff shall produce all documents and materials responsive and relevant to
                   the litigation by February 26, 2021. Anything not produced by February 26, 2021
                   may be precluded from use in this action.

              •    Defendants shall serve any interrogatories by February 2, 2021. Plaintiff shall
                   respond by March 4, 2021. Information requested, but not disclosed in the
                   responses by Plaintiff, may be precluded from use in this action.

              •    Defendants are directed to order a copy of the January 26, 2021 transcript, serve
                   a copy on Plaintiff, and file proof of service on the docket.

         Plaintiff is warned that failure to comply with his discovery obligations may result in

sanctions under Fed. R. Civ. P. 37(e)(2)(A)-(C).
        Case 1:19-cv-09342-RA-OTW Document 64 Filed 01/28/21 Page 2 of 2




        The Clerk of Court is respectfully directed to serve a copy of this Order on the pro se

Plaintiff.


        SO ORDERED.



                                                            s/ Ona T. Wang
Dated: January 26, 2021                                                Ona T. Wang
       New York, New York                                     United States Magistrate Judge
